Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated: August 6, 2012 S.A.C. CAPITAL ADVISORS, L.P. By:Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person S.A.C. CAPITAL ADVISORS, INC. By:Peter Nussbaum Name: Peter Nussbaum Title: Authorized Person CR INTRINSIC INVESTORS, LLC By:Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person STEVEN A. COHEN By:Peter Nussbaum Name:Peter Nussbaum Title:Authorized Person
